PER CURIAM.
Michael Sain petitions this court for a belated appeal of the order rendered on February 14, 2003, which denied his motion for postconviction relief in Duval County Circuit Court ease number 97-9405-CF-A. According to Sain, he was not timely served with a copy of the order. As the state has failed to sufficiently refute this assertion, we grant the petition. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
BARFIELD, BENTON and VAN NORTWICK, JJ., concur.